Name: 89/504/EEC: Commission Decision of 18 July 1989 laying down the criteria for approval and supervision of breeders' associations, breeding organizations and private undertakings which establish or maintain registers for hybrid breeding pigs
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  agricultural activity;  means of agricultural production
 Date Published: 1989-08-23

 23.8.1989 EN Official Journal of the European Communities L 247/31 COMMISSION DECISION of 18 July 1989 laying down the criteria for approval and supervision of breeders' associations, breeding organizations and private undertakings which establish or maintain registers for hybrid breeding pigs (89/504/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (1), and in particular the fourth indent of Article 10 (1) thereof, Whereas in all Member States registers are maintained or established by breeders' associations, breeding organizations, private organizations or official services; whereas it is therefore necessary to lay down the criteria for approval of breeders' associations, breeding organizations and private undertakings; Whereas breeders' associations, breeding organizations or private undertakings must apply for official approval to the competent authorities of the Member State on whose territory their headquarters are situated; Whereas, where breeders' associations, breeding organizations or private undertakings meet certain criteria and have defined targets, they must be officially approved by the authorities of the Member State to which they have applied; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 In order to be officially approved, breeders' associations, breeding organizations and private undertakings which maintain or establish registers must submit an application to the authorities of the Member State on whose territory their headquarters are situated. Article 2 The authorities of the Member State concerned must grant official approval to any breeders' association, breeding organization or private undertaking which maintains or establishes a register if the latter meets the conditions laid down in the Annex. Article 3 The authorities of the Member State concerned shall withdraw official approval from any breeders' association, breeding organization or private undertaking which maintains registers if the conditions laid down in the Annex are no longer being fulfilled in a persistent manner by the breeders' association, breeding organization or private undertaking concerned. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 382, 31. 12. 1988, p. 36. ANNEX I. In order to be officially approved, breeders' associations, breeding organizations and private undertakings must: 1. have legal personality in accordance with the legislation in force in the Member State where the application is made; 2. prove to the competent authorities: (a) that they operate efficiently; (b) that they can carry out the checks necessary for recording parentage; (c) that they have a sufficiently large herd to carry out a breed improvement programme; (d) that they can make use of the livestock performance data necessary for carrying out their breed improvement; 3. have a set of rules covering: (a) the system for identifying animals; (b) the system for recording parentage; (c) the definition of their breeding objectives; (d) the systems for making use of livestock performance data enabling the genetic value of the animals to be assessed. II. Furthermore, to be officially approved, the breeders' associations and the breeding organizations must have articles of association laying down in particular the principles of non-discrimination between members.